PER CURIAM.
This cause is before the Court upon the petition of Emory L. Brown for a review of the findings and conclusion of the Board of Bar Examiners of the State of Florida that the said Emory L. Brown has not sustained the burden of proving his fitness as required under the provisions of Article IV, Section 20 of the Rules of the Supreme Court Relating to Admissions to the Bar, 31 F.S.A. and that the application of the said Emory L. Brown for admission to The Florida Bar examination be denied, the response to the petition for review filed by The Florida Board of Bar Examiners and the briefs of the respective parties filed pursuant to an order of the Justice of the Court to whom the same was referred pursuant to the rule.
Upon consideration of the charges, the evidence produced in support thereof and in opposition thereto at the hearing before the Board on the 28th of July, 1962, the evidence produced before the Board at the hearing on Friday and Saturday, February 23rd and 24th, 1962, the exhibits introduced at both of said hearings, the disclosures of the files and records of the Board of Bar Examiners in connection with said matter and recommendations of the Justice of this Court to whom the same was duly referred, it is ordered
That the prayer of the petition for review of the applicant, Emory L. Brown, is hereby granted, the findings and conclusions of *167the Board denying applicant the right to take The Florida Bar examination he and the same is hereby vacated and that the said Emory L. Brown be permitted to take the next regularly conducted examination or, at applicant’s option, the second examination hereafter conducted.
It is so ordered.
ROBERTS, C. J., and THOMAS, DREW, THORNAL, O’CONNELL and CALDWELL, JJ., concur.
TERRELL, J., dissents.